Name: 2002/791/EC: Commission Decision of 10 October 2002 amending for the second time Decision 2002/161/EC as regards the emergency vaccination of feral pigs against classical swine fever in North Rhine-Westphalia and Rheinland-Pfalz (Text with EEA relevance) (notified under document number C(2002) 3694)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  natural environment;  health;  means of agricultural production
 Date Published: 2002-10-11

 Avis juridique important|32002D07912002/791/EC: Commission Decision of 10 October 2002 amending for the second time Decision 2002/161/EC as regards the emergency vaccination of feral pigs against classical swine fever in North Rhine-Westphalia and Rheinland-Pfalz (Text with EEA relevance) (notified under document number C(2002) 3694) Official Journal L 274 , 11/10/2002 P. 0040 - 0041Commission Decisionof 10 October 2002amending for the second time Decision 2002/161/EC as regards the emergency vaccination of feral pigs against classical swine fever in North Rhine-Westphalia and Rheinland-Pfalz(notified under document number C(2002) 3694)(Only the German text is authentic)(Text with EEA relevance)(2002/791/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Articles 16(1), 20(1), 25(3) thereof,Whereas:(1) In April 2002 classical swine fever was confirmed in the feral pig population in North Rhine-Westphalia at the border with Rhineland-Pfalz in Germany.(2) In accordance with Articles 16 and 20 of Directive 2001/89/EC, the German authorities have submitted plans for the eradication of classical swine fever and for the emergency vaccination of feral pigs in certain areas of North Rhine-Westphalia.(3) The submitted plans have been approved by the Commission by means of Decision 2002/161/EC(2), amended by Decision 2002/531/EC(3).(4) Due to the evolution of the disease in North-Rhine Westphalia, Germany has requested to apply the emergency vaccination plan also in certain areas which have recently been concerned by the disease.(5) It is therefore appropriate to amend the Annex to Decision 2002/161/EC to include in this Annex the new areas of North Rhine-Westphalia where vaccination will be applied and those areas within which the evolution of the disease will probably be influenced by the vaccination. It is also appropriate to introduce minor corrections to the description of the vaccination area of Rheinland-Pfalz.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2002/161/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 10 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 53, 23.2.2002, p. 43.(3) OJ L 172, 2.7.2002, p. 63.ANNEXRheinland-PfalzKreise Ahrweiler, Bernkastel-Wittlich, Bitburg-Pruem, Cochem-Zell, Daun, and Trier.Kreis Trier-Saarburg: all areas east of the Saar river;Koblenz and Kreis Mayen-Koblenz: all areas west of the Rhine river;Kreis Birkenfeld: the Verbandsgemeinden Baumholder, Birkenfeld, Herrstein, Rhaunen;Kreis Rhein-Hunsrueck: the Verbandsfreie Gemeinde Boppard and the Verbandsgemeinden Emmelshausen, Kastellaun, Kirchberg, Rheinboellen, Simmern and St. Goar-Oberwesel.SaarlandKreise Merzig-Wadern: Mettlach, Merzig, Beckingen, Losheim, Weiskirchen,Wadern;Kreis Saarlouis: Dillingen, Bous, Ensdorf, Schwalbach, Saarwellingen, Nalbach, Lebach, Schmelz, Saarlouis;Kreis Sankt Wendel: Nonnweiler, Nohfelden, Tholey.North Rhine-WestphaliaKreis Euskirchen: the Gemeinden of Schleiden, Dahlem, Blankenheim, Bad Muenstereifel and Euskirchen; the Gemeinde Hellenthal; the Gemeinde Kall; Mechernich; the Gemeinde Nettersheim;Kreis Rhein-Sieg: Rheinbach, the Gemeinde Swisttal, Meckenheim;Aachen;Kreis Aachen: Monschau, Stollberg, Simmerath and Roetgen;Kreis Dueren: Heimbach, Nideggen, Huertgenwald and Langerwehe.